Chadwick, J.
(concurring) — It is within the powers of the public authorities to let contracts for public improvements. The contract let in this case was, therefore, voidable and not void.
The state, by its conduct, is estopped to deny the obligation of its contract after having notice of the things now set up against it.
I do not want to be understood as indorsing or giving a judicial approval to the manner in which the contract was let in this case. Had the case referred to as the “Warter case” come to this court, I would have concurred in an opinion holding that the contract should not be entered into by the commissioners.
Wherefore, upon the ground of estoppel, I concur in the opinion of the court.